EXECUTION VERSION





AMENDMENT NO. 6 TO CREDIT AGREEMENT


AMENDMENT NO. 6 TO CREDIT AGREEMENT, dated as of May 16, 2014 (this
“Amendment”), is entered into by and among Zayo Group, LLC, a Delaware limited
liability company (“Zayo Group”), Zayo Capital, Inc., a Delaware corporation
(“Zayo Capital”; and together with Zayo Group, the “Borrowers”), Morgan Stanley
Senior Funding, Inc., as term facility administrative agent (the “Term Facility
Administrative Agent”), SunTrust Bank, as revolving facility administrative
agent (the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, the “Administrative Agents”) and the undersigned
lenders.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrowers, certain subsidiaries thereof, the Administrative Agents
and the Lenders entered into that certain Credit Agreement, dated as of July 2,
2012 (as amended by that certain Amendment No. 1 to Credit Agreement, dated as
of July 17, 2012, that certain Amendment No. 2 to Credit Agreement, dated as of
October 5, 2012, that certain Amendment No. 3 to Credit Agreement, dated as of
February 1, 2013, that certain Amendment No. 4 to Credit Agreement, dated as of
February 27, 2013, and that certain Amendment No. 5 to Credit Agreement, dated
as of November 26, 2013, the “Credit Agreement”; capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement);


WHEREAS, the Borrowers have requested that certain financial institutions
signatory hereto (in such capacity, the “Sixth Amendment Incremental Term
Lenders”) collectively provide commitments (the “Sixth Amendment Incremental
Term Loan Commitments”) hereunder, and make Incremental Term Loans pursuant
thereto, in an aggregate principal amount equal to $275,000,000 (the “Aggregate
Incremental Term Loan Commitment”) on the Effective Date (as defined below), the
proceeds of which will be used for the general corporate purposes of the
Borrowers, and each Sixth Amendment Incremental Term Lender is prepared to make
a portion of such Aggregate Incremental Term Loan Commitment, and to provide a
portion of the Incremental Term Loans pursuant thereto, in the respective
amounts set forth on Schedule 1 hereto, in each case subject to the other terms
and conditions set forth herein;


WHEREAS, as used herein, “Lead Arrangers” means Barclays Bank PLC, RBC Capital
Markets and Morgan Stanley Senior Funding, Inc. in their capacities as joint
lead arrangers and joint bookrunners for this Amendment;


WHEREAS, the Borrower Parties, the Sixth Amendment Incremental Term Lenders and
the Administrative Agent are entering into this Agreement in order to evidence
such Sixth Amendment Incremental Term Loan Commitments and such Incremental Term
Loans, which are to be made in accordance with Section 2.17 of the Credit
Agreement.


WHEREAS, in accordance with Section 2.17 of the Credit Agreement, the Borrowers
and the Administrative Agents have agreed to amend the Credit Agreement as
hereinafter set forth to effect the provisions of Section 2.17 of the Credit
Agreement with respect to the Sixth Amendment Incremental Term Loans;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

NY\6293685.6



--------------------------------------------------------------------------------

EXECUTION VERSION





SECTION 1.Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 4, hereby amended as follows:


(a)Schedule 1.01(a) of the Credit Agreement is hereby amended by adding the
below to the immediate end thereof:
Sixth Amendment Incremental Term Loans
Lender
Sixth Amendment Incremental Term Loan Commitment
Aggregate Commitment
Ratio
Barclays Bank PLC
$275,000,000
100%
Totals
$275,000,000
100.000000%





(b)Section 1.1 of the Credit Agreement shall be amended by adding the following
new definitions thereto in proper alphabetical order:


“Sixth Amendment” means that certain Amendment No. 6 to Credit Agreement, dated
as of May 16, 2014, among the Borrowers, the Administrative Agents and certain
Lenders.
“Sixth Amendment Effective Date” means the date on which all of the conditions
contained in Section 4 of the Sixth Amendment have been satisfied or waived by
the Sixth Amendment Incremental Term Lenders.


“Sixth Amendment Incremental Term Lenders” shall mean each Lender with a Sixth
Amendment Incremental Term Loan Commitment.


“Sixth Amendment Incremental Term Loan Commitment” shall mean the several
obligations of the Sixth Amendment Incremental Term Lenders to advance the
aggregate amount of $275,000,000 to the Borrowers on the Sixth Amendment
Effective Date, pursuant to the terms of this Agreement.


“Sixth Amendment Incremental Term Loan Facility” shall mean the Sixth Amendment
Incremental Term Loan Commitments and the provisions relating to the Sixth
Amendment Incremental Term Loans herein.


“Sixth Amendment Incremental Term Loans” shall mean, collectively, the amounts
advanced by the Sixth Amendment Incremental Term Lenders to the Borrowers under
the Sixth Amendment Incremental Term Loan Commitment on the Sixth Amendment
Effective Date.




(c)Section 2.1(a) of the Credit Agreement is hereby amended by adding the
following new paragraph at the immediate end thereof:


Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in the Sixth Amendment and this Agreement, each Sixth
Amendment Incremental Term Lender severally (and not jointly) agrees to make a

NY\6293685.6



--------------------------------------------------------------------------------

EXECUTION VERSION



single Term Loan in a principal amount equal to such Sixth Amendment Incremental
Term Lender’s Sixth Amendment Incremental Term Loan Commitment on the Sixth
Amendment Effective Date. Amounts borrowed under this Section 2.1(a) and repaid
or prepaid may not be reborrowed.


(d)Section 2.6(b) of the Credit Agreement is hereby amended and restated as
follows:
The Borrowers shall repay to the Term Facility Administrative Agent for the
ratable account of the Term Lenders (A) on the last Business Day of each March,
June, September and December commencing the last Business Day of June 2014, an
annual aggregate principal amount equal to $5,123,991.90 (which payments shall
be reduced as a result of the application of prepayments in accordance with
Section 2.5(a) and Section 2.5(b)(iv), in each case, solely to the extent of any
such amounts applied to the prepayment of the Term Loans) and (B) on the
Maturity Date, the aggregate principal amount of all Term Loans outstanding on
such date.




SECTION 2.The Sixth Amendment Incremental Term Loans. Pursuant to Section 2.17
of the Credit Agreement, and subject to the satisfaction of the conditions set
forth in Section 4 hereof, on and as of the Effective Date:
 
(a)    Each Sixth Amendment Incremental Term Lender party hereto hereby agrees
that upon, and subject to, the occurrence of the Effective Date, (i) such Sixth
Amendment Incremental Term Lender shall have , as contemplated by Section 2.17
of the Credit Agreement, a Sixth Amendment Incremental Term Loan Commitment in
an amount equal to the amount set forth opposite such Sixth Amendment
Incremental Term Lender’s name under the heading “Sixth Amendment Incremental
Term Loan Commitment” on Schedule 1 to this Agreement, and (ii) such Sixth
Amendment Incremental Term Lender shall be deemed to be, and shall become an
“Additional Lender” and a “Lender” for all purposes of, and subject to all the
obligations of an “Additional Lender” and a “Lender” under the Credit Agreement
and the other Loan Documents. Each Borrower Party and each Administrative Agent
hereby agrees that from and after the Effective Date, each Sixth Amendment
Incremental Term Lender shall be deemed to be, and shall become, a “Additional
Lender” and a “Lender” for all purposes of, and with all the rights and remedies
of a “Additional Lender” and a “Lender” under, the Credit Agreement and the
other Loan Documents. From and after the Effective Date, each reference in the
Credit Agreement to any Sixth Amendment Incremental Term Lender’s Sixth
Amendment Incremental Term Loan Commitment shall mean its Sixth Amendment
Incremental Term Loan Commitment as acquired pursuant to this Agreement, and as
set forth opposite its name on Schedule 1 to this Agreement under the heading
“Total Term Loan Commitment” on Schedule 1 to this Agreement.
 
(b)    Each Sixth Amendment Incremental Term Lender hereby agrees to make
Incremental Term Loans to the applicable Borrower on the Effective Date in a
principal amount not to exceed its respective Sixth Amendment Incremental Term
Loan Commitment (as determined after giving effect to this Agreement).


(c)    The Sixth Amendment Incremental Term Loans shall be treated as Term Loans
for all purposes under the Credit Agreement, including without limitation with
respect to maturity, prepayments, repayments, interest rate and other economic
terms. Notwithstanding anything in the Credit Agreement to the contrary, the
initial Eurodollar Loan Period with respect to Sixth Amendment Incremental Term
Loans shall commence on the Effective Date and end on the date(s) necessary (as

NY\6293685.6



--------------------------------------------------------------------------------

EXECUTION VERSION



determined by the Term Facility Administrative Agent) to ensure that all such
Sixth Amendment Incremental Term Loans are included in each Eurodollar Loan
Period applicable to the outstanding Term Loans on a pro rata basis. The Term
Facility Administrative Agent is hereby authorized to take all actions as may be
reasonably necessary to ensure that all such Sixth Amendment Incremental Term
Loans are included in each Eurodollar Loan Period applicable to the outstanding
Term Loans on a pro rata basis and the Administrative Agent shall be authorized
to mark the Register accordingly to reflect the amendments and adjustments set
forth herein.


SECTION 3.Reference to and Effect on the Loan Documents. On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the “Credit
Agreement”, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
(a)The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.


(b)Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agents under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.


(c)Each Borrower Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Borrower Party pursuant to the Collateral Agreement) and confirms that such
liens and security interests continue to secure the Secured Obligations,
including under the Loan Documents, including, without limitation, all Secured
Obligations resulting from or incurred pursuant to the Sixth Amendment
Incremental Term Loan Commitments made pursuant hereto, in each case subject to
the terms thereof, and (iii) in the case of each Guarantor, ratifies and
reaffirms its guaranty of the Obligations pursuant to its respective Guaranty.


(d)This Amendment shall be deemed a Loan Document for all purposes under the
Credit Agreement.


SECTION 4.Conditions of Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which the following conditions shall have
been satisfied (or waived by the Sixth Amendment Incremental Term Lenders):


(a)The Administrative Agents shall have received counterparts of this Amendment
executed by the Borrowers and the Sixth Amendment Incremental Term Lenders;


(b)After giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties set forth in Article 5 of the Credit
Agreement (as amended by this Amendment) and in the other Loan Documents are
true and correct in all material respects as of the Effective Date, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such

NY\6293685.6



--------------------------------------------------------------------------------

EXECUTION VERSION



representations and warranties shall be true and correct in all material
respects as of such earlier date) and immediately prior to and after giving
effect to the Effective Date, no Default or Event of Default shall have occurred
and be continuing;


(c)After giving effect to this Amendment, the incurrence of the Sixth Amendment
Incremental Term Loans and the other transactions contemplated herby, the Senior
Secured Leverage Ratio, calculated on a pro forma basis, shall not be greater
than 4.50 to 1.00;


(d)The Administrative Agents shall have received a legal opinion of Gibson Dunn
& Crutcher LLP, counsel to the Borrower Parties, addressed to the Lender Group
and reasonably satisfactory to the Administrative Agents;


(e)The Administrative Agents shall have received, with respect to each Borrower
Party, a loan certificate signed by the secretary or assistant secretary of such
Person, certifying a true, complete and correct copy of the resolutions of such
Person (or its general partner, members or manager, as applicable) authorizing
the execution, delivery and performance by such Person of this Amendment and,
with respect to Borrowers, authorizing the borrowings hereunder;


(f)The Administrative Agents shall have received a certificate of an Authorized
Signatory of the Administrative Borrower confirming compliance with the
conditions precedent set forth in clause (b) and clause (c) of this Section 4;


(g)The Borrowers shall have paid all reasonable and documented costs and
expenses of the Administrative Agents in connection with this Amendment
(including the reasonable and documented fees, disbursements and other charges
of Latham & Watkins LLP as counsel to the Lead Arrangers); and


(h)The Borrowers shall have paid to the Term Loan Administrative Agent, for the
account of each Sixth Amendment Incremental Term Lender as of the Effective
Date, closing fees in an amount equal to 0.50% of the aggregate amount of such
Sixth Amendment Incremental Term Lender’s Sixth Amendment Incremental Term Loan
Commitments; provided that such closing fees shall be payable to such Sixth
Amendment Incremental Term Lender out of the proceeds of its Sixth Amendment
Incremental Term Loans as and when funded on the Effective Date.


SECTION 5.Representations and Warranties. Each of the Borrowers hereby
represents and warrants to the Administrative Agents that:


(a)    on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it is a party, and (ii) this Amendment has been duly authorized,
executed and delivered by it; and
(b)    this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies.



NY\6293685.6



--------------------------------------------------------------------------------

EXECUTION VERSION



SECTION 6.Costs and Expenses. The Borrowers agree that all reasonable
out-of-pocket expenses incurred by the Administrative Agents in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agents), are expenses that the Borrowers are required to pay or reimburse
pursuant to Section 11.2 of the Credit Agreement.


SECTION 7.Execution in Counterparts. This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment, including by email with a pdf copy hereof attached, shall be
effective as delivery of an original executed counterpart of this Amendment.


SECTION 8.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 9.WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER this amendment, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO the credit agreement as amended hereby, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



NY\6293685.6



--------------------------------------------------------------------------------

EXECUTION VERSION





    


IN WITNESS WHEREOF, the parties have caused this Amendment No. 6 to Credit
Agreement to be executed by their respective authorized officers as of the date
first above written.


ZAYO    GROUP, LLC,
as a Borrower


By:
_________________________________

Name:
Title:




ZAYO CAPITAL, INC.,
as a Borrower


By:
_________________________________

Name:
Title:


Morgan Stanley Senior Funding, Inc., as Term Facility Administrative Agent




By:
_________________________________

Name:
Title:


SUNTRUST BANK,
as Revolving Facility Administrative Agent




By:
_________________________________

Name:
Title:


Barclays bank plc,
as a Sixth Amendment Incremental Term Lender




By:
_________________________________

Name:
Title:





NY\6293685.6



--------------------------------------------------------------------------------

EXECUTION VERSION



Schedule 1
Incremental Term Commitments and Sixth Amendment Incremental Term Lenders


Sixth Amendment Incremental Term Lender
Sixth Amendment Incremental Term Commitment
Commitment Percentage
Total Term Loan Commitment
Barclays Bank PLC
$275,000,000
100%
$275,000,000
Total
$275,000,000
100%
$275,000,000






NY\6293685.6

